                                                 Case 20-17250                            Doc 72                Filed 08/28/20                         Page 1 of 46

 Fill in this information to identify the case:

 Debtor name            Matchbox Food Group, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF MARYLAND

 Case number (if known)               20-17250
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        4,287,747.55

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,287,747.55


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       47,139,294.02


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        6,597,119.70


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         53,736,413.72




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                        Case 20-17250                Doc 72       Filed 08/28/20       Page 2 of 46

 Fill in this information to identify the case:

 Debtor name         Matchbox Food Group, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         20-17250
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                              $5,265.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number

 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $5,265.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Bank of America [Matchbox Food Group,LLC]                                                                                   $1,257,602.20




           7.2.     Bank of America [TMV, LLC]                                                                                                    $542,885.81




           7.3.     Eagle Bank                                                                                                                    $298,086.46


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                        Case 20-17250                     Doc 72        Filed 08/28/20           Page 3 of 46

 Debtor           Matchbox Food Group, LLC                                                            Case number (If known) 20-17250
                  Name




           7.4.     Wisely Paycard                                                                                                                $24,778.08



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                $2,123,352.55
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 10,000.00   -                                   0.00 = ....                  $10,000.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $10,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                               Valuation method used    Current value of
                                                                                                               for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     See Attached list of businesses                                                     %                                                $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                          $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used    Current value of
                                                      physical inventory             debtor's interest         for current value        debtor's interest
                                                                                     (Where available)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                        Case 20-17250                   Doc 72          Filed 08/28/20     Page 4 of 46

 Debtor         Matchbox Food Group, LLC                                                          Case number (If known) 20-17250
                Name



 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           See attached for all
           locations (Food, NA
           beverages; liquor, wine
           and beer)                                                                      $149,130.00    Liquidation                         $149,130.00




 23.       Total of Part 5.                                                                                                              $149,130.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
              No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of       Valuation method used      Current value of
                                                                                 debtor's interest       for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           See attached for all locations regarding all
           property                                                                     $18,239,678.16   Liquidation                       $2,000,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $2,000,000.00
           Add lines 39 through 42. Copy the total to line 86.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                        Case 20-17250                Doc 72       Filed 08/28/20       Page 5 of 46

 Debtor         Matchbox Food Group, LLC                                                      Case number (If known) 20-17250
                Name



 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Matchboxrestaurants.com                                                    Unknown                                              Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Paytronix loyalty card program                                             Unknown                                              Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                        Case 20-17250                Doc 72       Filed 08/28/20       Page 6 of 46

 Debtor         Matchbox Food Group, LLC                                                     Case number (If known) 20-17250
                Name


               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            MCAG Settlement Recovery Services for the Visa /
            MasterCard Interchange Fee Class Action Settlement
            Class Action                                                                                                                   Unknown




 78.        Total of Part 11.                                                                                                                 $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                            Case 20-17250                      Doc 72                Filed 08/28/20                  Page 7 of 46

 Debtor          Matchbox Food Group, LLC                                                                            Case number (If known) 20-17250
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                     Current value of real
                                                                                                     personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $5,265.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $2,123,352.55

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $10,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $149,130.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $2,000,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $4,287,747.55             + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $4,287,747.55




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                            Case 20-17250                 Doc 72         Filed 08/28/20             Page 8 of 46

 Fill in this information to identify the case:

 Debtor name         Matchbox Food Group, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)             20-17250
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                      Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                  Amount of claim             Value of collateral
                                                                                                                                                  that supports this
                                                                                                                      Do not deduct the value     claim
                                                                                                                      of collateral.
 2.1   ABL, LLC                                       Describe debtor's property that is subject to a lien                     $24,000.00                      $0.00
       Creditor's Name                                Daniel Neal Group
       8808 Clifford Ave.
       Chevy Chase, MD 20815
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       AIM Restaurant Holding,
 2.2                                                  Describe debtor's property that is subject to a lien                   $750,000.00                       $0.00
       LLC
       Creditor's Name                                PIT Group
       Ronald Abramson
       1700 K St. NW, Ste. 300
       Washington, DC
       20006-3807
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                            Case 20-17250                 Doc 72         Filed 08/28/20             Page 9 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Amy Dickstein                                  Describe debtor's property that is subject to a lien                     $100,000.00         $0.00
       Creditor's Name                                PIT Group
       Barry Dickstein
       8934 Abbey Terrace
       Potomac, MD 20854
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Ashtray, LLC                                   Describe debtor's property that is subject to a lien                 $1,400,000.00           $0.00
       Creditor's Name
       10110 Molecular Dr., Ste.
       300
       Rockville, MD 20850
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Bram Levy                                      Describe debtor's property that is subject to a lien                      $25,000.00         $0.00
       Creditor's Name                                Daniel Neal Group
       2303 14th St., NW, Apt. 901
       Washington, DC 20009
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 10 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Chesapeake Business
 2.6                                                  Describe debtor's property that is subject to a lien                     $396,283.35         $0.00
       Finance Corp.
       Creditor's Name

       1101 30th St., NW #500
       Washington, DC 20007
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Cynthia A. Castillo
 2.7                                                                                                                           $100,000.00         $0.00
       Revocable Trust                                Describe debtor's property that is subject to a lien
       Creditor's Name                                Daniel Neal Group
       400 Virginia Ave., SW
       Washington, DC 20024
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Dana Creative Concepts,
 2.8                                                                                                                           $250,000.00         $0.00
       Corp.                                          Describe debtor's property that is subject to a lien

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 11 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

       Creditor's Name                                PIT Group
       MItchell Herman
       1536 Live Oak Dr.
       Silver Spring, MD 20910
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Daniel Neal                                    Describe debtor's property that is subject to a lien                     $476,000.00         $0.00
       Creditor's Name
       Hellen Shapiro
       8808 Clifford Ave.
       Chevy Chase, MD 20815
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Dave Normandin                                 Describe debtor's property that is subject to a lien                      $25,000.00         $0.00
       Creditor's Name                                PIT Group
       62 Moore St.
       Chelmsford, MA 01824
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 4 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 12 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)     20-17250
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     David Adelman                                  Describe debtor's property that is subject to a lien                     $15,000.00         $0.00
       Creditor's Name                                Daniel Neal Group
       916 N. Alfred St.
       Alexandria, VA 22314
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     EagleBank                                      Describe debtor's property that is subject to a lien               $10,433,121.67           $0.00
       Creditor's Name                                Short & long term loan
       Attn: Scott S. Kinlaw
       7815 Woodmont Ave.
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     Egg Cream, LLC                                 Describe debtor's property that is subject to a lien               $10,470,548.00           $0.00
       Creditor's Name

       7830 Old Georgetown Rd.
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 5 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 13 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     EMN Investment, LLC                            Describe debtor's property that is subject to a lien                      $50,000.00         $0.00
       Creditor's Name                                PIT Group
       Evan Novenstein
       7811 Montrose Rd., Ste.
       200
       Potomac, MD 20854
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 5     Fanaroff and Steppa, LLC                       Describe debtor's property that is subject to a lien                     $100,000.00         $0.00
       Creditor's Name                                PIT Group
       Steve Fanaroff
       16021 Industrial Dr., Ste. 8
       Gaithersburg, MD 20877
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 6 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 14 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 6     Forum Hill Partners, LLC                       Describe debtor's property that is subject to a lien                     $100,000.00         $0.00
       Creditor's Name                                PIT Group
       Harvey Goodman
       10110 Molecular Dr., Ste
       300
       Rockville, MD 20850
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     Frank Stopak                                   Describe debtor's property that is subject to a lien                     $500,000.00         $0.00
       Creditor's Name                                PIT Group
       12290 Wilkins Ave.
       Rockville, MD 20852
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     Gary Siegel                                    Describe debtor's property that is subject to a lien                     $250,000.00         $0.00
       Creditor's Name                                PIT Group
       10528 Democracy Blvd.
       Potomac, MD 20854
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 7 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 15 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 9     Glen Heitmann                                  Describe debtor's property that is subject to a lien                     $100,000.00         $0.00
       Creditor's Name                                PIT Group
       12290 Wilkins Ave.
       Rockville, MD 20852
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 0     Howie Bierman                                  Describe debtor's property that is subject to a lien                      $50,000.00         $0.00
       Creditor's Name                                PIT Group
       6003 Executive Blvd., #101
       Rockville, MD 20852
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 8 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 16 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name



 2.2
 1     Jake Geesing                                   Describe debtor's property that is subject to a lien                     $100,000.00         $0.00
       Creditor's Name                                PIT Group
       6003 Executive Blvd., #101
       Rockville, MD 20852
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Jeffrey G. Weaver
 2     Revocable Trust                                Describe debtor's property that is subject to a lien                      $50,000.00         $0.00
       Creditor's Name                                PIT Group
       Jeffrey Weaver
       11990 Market Street, #1311
       Reston, VA 20190
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 3     Jeffrey Sabloff                                Describe debtor's property that is subject to a lien                     $200,000.00         $0.00
       Creditor's Name                                PIT Group
       3045 Normanstone Terr.,
       NW
       Washington, DC 20008
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 9 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 17 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 4     JEMM Ventures, LLC                             Describe debtor's property that is subject to a lien                      $50,000.00         $0.00
       Creditor's Name                                PIT Group
       Margolius Philip
       7910 Woodmont Ave.,
       #1165
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 5     John DePaola                                   Describe debtor's property that is subject to a lien                     $100,000.00         $0.00
       Creditor's Name                                PIT Group
       2511 Coxshire Lane
       Davidsonville, MD 21035
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Kay B. Weaver Revocable
 6     Trust                                          Describe debtor's property that is subject to a lien                      $50,000.00         $0.00


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 10 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 18 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

       Creditor's Name                                PIT Group
       Kay B. Weaver
       11990 Market Street, #1311
       Reston, VA 20190
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 7     Ken Mallick                                    Describe debtor's property that is subject to a lien                     $150,000.00         $0.00
       Creditor's Name                                PIT Group
       26451 Mullinix MIll Rd.
       Mount Airy, MD 21771
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 8     Ken Malm                                       Describe debtor's property that is subject to a lien                     $200,000.00         $0.00
       Creditor's Name                                PIT Group
       8603 Country Club Dr.
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 11 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 19 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 9     KLD-HMG, Ltd.                                  Describe debtor's property that is subject to a lien                      $50,000.00         $0.00
       Creditor's Name                                PIT Group
       Harvey Goodman
       10110 Molecular Dr., Ste.
       740
       Rockville, MD 20850
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 0     Laurence Bensignor                             Describe debtor's property that is subject to a lien                     $200,000.00         $0.00
       Creditor's Name                                PIT Group
       Fern Bensignor
       8900 Falls Chapel Way
       Potomac, MD 20854
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 1     Leonard A. Greenberg                           Describe debtor's property that is subject to a lien                     $500,000.00         $0.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 12 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 20 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

       Creditor's Name                                PIT Group
       Linda K. Greenberg
       4901 Fairmont Ave., Ste.
       200
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 2     Lionel Pashkoff                                Describe debtor's property that is subject to a lien                     $200,000.00         $0.00
       Creditor's Name                                PIT Group
       11308 Hidden Hollow Ct.
       Potomac, MD 20854
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 3     Mark Rabin                                     Describe debtor's property that is subject to a lien                      $50,000.00         $0.00
       Creditor's Name                                PIT Group
       Barbara Rabin
       4416 East West Hwy, 4th
       Floor
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 13 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 21 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 4     Marshall Cannon                                Describe debtor's property that is subject to a lien                     $300,000.00         $0.00
       Creditor's Name                                PIT Group
       12290 Wilkins Ave.
       Rockville, MD 20852
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 5     Michelle S. Lee                                Describe debtor's property that is subject to a lien                 $1,000,000.00           $0.00
       Creditor's Name                                Daniel Neal Group
       915 Georgetown Ridge Ct.
       Mc Lean, VA 22102
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Michelle S. Lee 2007
 6     Irrrevocable Trust                             Describe debtor's property that is subject to a lien                     $200,000.00         $0.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 14 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 22 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

       Creditor's Name                                Daniel Neal Group
       FBO Allison M. Chou
       915 Georgetown Ridge Ct.
       Mc Lean, VA 22102
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Michelle S. Lee 2007
 7     Irrrevocable Trust                             Describe debtor's property that is subject to a lien                     $200,000.00         $0.00
       Creditor's Name                                Daniel Neal Group
       FBO Courtney T. Chou
       915 Georgetown Ridge Ct.
       Mc Lean, VA 22102
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Michelle S. Lee 2007
 8     Irrrevocable Trust                             Describe debtor's property that is subject to a lien                     $200,000.00         $0.00
       Creditor's Name                                Daniel Neal Group
       FBOKristen N. Chou
       915 Georgetown Ridge Ct.
       Mc Lean, VA 22102
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 15 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 23 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 9     Philip Urofsky                                 Describe debtor's property that is subject to a lien                     $200,000.00         $0.00
       Creditor's Name                                Daniel Neal Group
       Meliss Urofsky
       4710 Glenbrook Parkway
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 0     Potomac Investment Trust                       Describe debtor's property that is subject to a lien                 $3,775,000.00           $0.00
       Creditor's Name                                PIT Group
       Ron Paul
       7830 Old Georgetown Rd.
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 1     Richard D. Calder, Jr.                         Describe debtor's property that is subject to a lien                      $75,000.00         $0.00
       Creditor's Name                                Daniel Neal Group
       5700 Mohican Rd.
       Bethesda, MD 20816
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 16 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 24 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name


                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 2     Robert P. Pincus                               Describe debtor's property that is subject to a lien                     $200,000.00         $0.00
       Creditor's Name                                PIT Group
       Roxanne E. Little
       3303 Water St., NW, 4-A
       Washington, DC 20008
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 3     Ron Paul                                       Describe debtor's property that is subject to a lien                           $0.00         $0.00
       Creditor's Name                                PIT Group - for notice purposes only
       4416 East West Highway,
       Ste. 300
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 17 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 25 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Sanjay Goel Revocable
 4     Living Trust                                   Describe debtor's property that is subject to a lien                     $100,000.00         $0.00
       Creditor's Name                                PIT Group
       Sonny Goel
       11819 Shepards Xing
       Clarksville, MD 21029
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Sheldon Joel Shapiro
 5     Estate                                         Describe debtor's property that is subject to a lien                     $250,000.00         $0.00
       Creditor's Name                                PIT Group
       Gerald M. Shapiro Pers.
       Rep
       14620 Rothgeb Dr.
       Rockville, MD 20850
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 6     Sheldon Stewart                                Describe debtor's property that is subject to a lien                     $200,000.00         $0.00
       Creditor's Name                                PIT Group
       3010 Westhurst Ct.
       Oakton, VA 22124
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 18 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 26 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 7     SLS Real Estate Associates                     Describe debtor's property that is subject to a lien                     $150,000.00         $0.00
       Creditor's Name                                PIT Group
       Steve Schram
       1742 N St., NW
       Washington, DC 20036
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 8     Stephen Ellick                                 Describe debtor's property that is subject to a lien                     $250,000.00         $0.00
       Creditor's Name                                PIT Group
       Deborah Ellick
       7405 Glenbrook Rd.
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 19 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 27 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)      20-17250
              Name



 2.4   Steven M. Glazer Family
 9     Irrevocable Trus                               Describe debtor's property that is subject to a lien                     $500,000.00         $0.00
       Creditor's Name                                PIT Group
       Steve Glazer
       5301 Wisconsin Ave., NW
       Suite 740
       Washington, DC 20015
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 0     TAN, LLC                                       Describe debtor's property that is subject to a lien                     $100,000.00         $0.00
       Creditor's Name                                PIT Group
       Gary Bortnick
       11618 Twining Lane
       Potomac, MD 20854
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 1     Thompson Hospitality                           Describe debtor's property that is subject to a lien                 $8,300,000.00           $0.00
       Creditor's Name
       Attn: Ali Azima
       1741 Business Center Dr.,
       Ste. 200
       Reston, VA 20190
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 20 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 20-17250               Doc 72          Filed 08/28/20              Page 28 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)    20-17250
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 2     Thompson Hospitality                           Describe debtor's property that is subject to a lien                 $2,489,341.00         $0.00
       Creditor's Name
       Attn: Ali Azima
       1741 Business Center Dr.,
       Ste. 200
       Reston, VA 20190
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 3     Tuna, LLC                                      Describe debtor's property that is subject to a lien                 $1,085,000.00         $0.00
       Creditor's Name
       Ken Mallick
       8010 Cessna Dr.
       Gaithersburg, MD 20879
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 21 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                             Case 20-17250              Doc 72          Filed 08/28/20              Page 29 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)       20-17250
              Name

 2.5
 4      Viyas Sundaram                                Describe debtor's property that is subject to a lien                      $50,000.00                 $0.00
        Creditor's Name                               Daniel Neal Group
        1015 33rd St. NW, Unit 812
        Washington, DC 20017
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $47,139,294.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       02

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Egg Cream, LLC
         Attn: Kathleen A. McCallum                                                                             Line   2.13
         416 East-West Highway, Ste. 300
         Bethesda, MD 20814




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 22 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 30 of 46

 Fill in this information to identify the case:

 Debtor name         Matchbox Food Group, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)           20-17250
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $159.00
           AC Beverage                                                          Contingent
           1993-7 Moreland Prwy                                                 Unliquidated
           Annapolis, MD 21401                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $568.83
           Alsco Alexandria                                                     Contingent
           725 South Pickett Street                                             Unliquidated
           Alexandria, VA 22304                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $280.31
           Alsco Dallas FT Worth                                                Contingent
           1340 East Berry Street                                               Unliquidated
           Fort Worth, TX 76119                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $232.84
           Alsco Lanham                                                         Contingent
           4900 Philadelphia Way                                                Unliquidated
           Lanham, MD 20706                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         29742                                            Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 31 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $277.80
          Alsco Pompano Beach                                                   Contingent
          2631 NW 17th Lane                                                     Unliquidated
          Pompano Beach, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $437.42
          Alsco Richmond                                                        Contingent
          1701 Touchstone Road                                                  Unliquidated
          Colonial Heights, VA 23834                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $770.00
          Arnold Bros Forest Products                                           Contingent
          201 North Beltline Road                                               Unliquidated
          Irving, TX 75061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,768.58
          Brinks Inc                                                            Contingent
          P.O. Box 101031                                                       Unliquidated
          Atlanta, GA 30392-1031                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $114.81
          Carbon's Golden Malted                                                Contingent
          PO Box 129                                                            Unliquidated
          Concordville, PA 19331                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cathedral Commons Partners, LLC                                       Contingent
          Attn: Bozzuto Management                                              Unliquidated
          6406 Ivy Lane, Ste. 700                                               Disputed
          Greenbelt, MD 20770
                                                                             Basis for the claim:    Lease for business location
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $884.61
          Chef's Warehouse Mid-Atlantic                                         Contingent
          PO Box 30944                                                          Unliquidated
          New York, NY 10087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 32 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,374.96
          Coastal Sunbelt Produce                                               Contingent
          PO Box 62860                                                          Unliquidated
          Baltimore, MD 21264                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,137.00
          Commerical Express HVAC, Inc                                          Contingent
          PO Box 76458                                                          Unliquidated
          Baltimore, MD 21275                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $707.87
          Concur Technologies Inc                                               Contingent
          62157 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $83,345.42
          Congressional Plaza Associates                                        Contingent
          c/o Federal Realty                                                    Unliquidated
          P.O. Box 8500-9320                                                    Disputed
          Philadelphia, PA 19178-9320
                                                                             Basis for the claim:    Lease for business location - open
          Date(s) debt was incurred
          Last 4 digits of account number       3041                         Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $146.60
          Cozzini Bros                                                          Contingent
          350 Howard Avenue                                                     Unliquidated
          Des Plaines, IL 60018                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CRS Plaza I, LC
          c/o Rockcrest Group, LLC                                              Contingent
          14800 Conference Center Dr.                                           Unliquidated
          Suite 201                                                             Disputed
          Chantilly, VA 20151
                                                                             Basis for the claim:    Lease for business location
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $319.71
          Cusano's Baking Company                                               Contingent
          5480 West Hillsboro Blvd                                              Unliquidated
          Coconut Creek, FL 33070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 33 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $225.48
          Direct TV LLC                                                         Contingent
          PO Box 410347                                                         Unliquidated
          Charlotte, NC 28421                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,019.85
          Diversey                                                              Contingent
          25337 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $746.74
          Dunbar Security Products                                              Contingent
          8525 Kelso Drive                                                      Unliquidated
          Suite L                                                               Disputed
          Baltimore, MD 21221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $5,566,272.50
          Eaglebank                                                             Contingent
          Attn: Scott S. Kinlaw                                                 Unliquidated
          7815 Woodmont Ave.                                                    Disputed
          Bethesda, MD 20814
                                                                             Basis for the claim:    PPP SBA loan
          Date(s) debt was incurred
          Last 4 digits of account number       1000                         Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $816.82
          Ecolab Pest                                                           Contingent
          26252 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $108.30
          Empire Baking Company                                                 Contingent
          6440 North Central Expressway                                         Unliquidated
          Suite 508                                                             Disputed
          Dallas, TX 75206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $103,872.22
          Eskridge LLC                                                          Contingent
          Department #235615                                                    Unliquidated
          P.O. Box 536856                                                       Disputed
          Atlanta, GA 30353-6856
                                                                             Basis for the claim:    Lease for business location - open
          Date(s) debt was incurred
          Last 4 digits of account number       6686                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 34 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $330.31
          Farmer Bros                                                           Contingent
          PO Box 732855                                                         Unliquidated
          Dallas, TX 75373                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $81,314.56
          Fashion Centre Mall, LLC                                              Contingent
          P.O. Box 402792                                                       Unliquidated
          Atlanta, GA 30384-2792                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location - open
          Last 4 digits of account number       ATRE
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $385.19
          Freedom Fresh Produce                                                 Contingent
          11001 NW 124th Street                                                 Unliquidated
          Medley, FL 33178                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,699.51
          Gordon & Simmons LLC                                                  Contingent
          1050 Key Parkway                                                      Unliquidated
          Suite 101                                                             Disputed
          Frederick, MD 21702
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $760.00
          Gratuity Solutions                                                    Contingent
          1112 Goodlette Rd., North Suite 204                                   Unliquidated
          Naples, FL 34102                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,072.19
          Halperns Steak & Seafood                                              Contingent
          4381 Beech Haven Trail SE                                             Unliquidated
          Atlanta, GA 30339                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $846.23
          Hardie's Dallas                                                       Contingent
          PO Box 671554                                                         Unliquidated
          Dallas, TX 75267                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 35 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,585.80
          Hummingbird Services                                                  Contingent
          1386 Jason Ln.                                                        Unliquidated
          Amissville, VA 20106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Investors Warren Street LLP
          c/o Thompson Hospitality                                              Contingent
          Attn: Ali Azima                                                       Unliquidated
          1741 Business Center, Ste. 200                                        Disputed
          Reston, VA 20190
                                                                             Basis for the claim:    Lease for business location
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,356.32
          Iron Mountain                                                         Contingent
          1000 Campus Dr.                                                       Unliquidated
          Collegeville, PA 19426                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jemal's Jackson, LLC                                                  Contingent
          c/o Jemal Belmont, LP                                                 Unliquidated
          P.O. Box 825693                                                       Disputed
          Philadelphia, PA 19182-3628
                                                                             Basis for the claim:    Lease for business location
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,611.64
          Joan Frye                                                             Contingent
          11148 Montclair Ct.                                                   Unliquidated
          Hodges, SC 29695                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location - open
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          King Jerome LLC                                                       Contingent
          430 Park Avenue, Ste. 505                                             Unliquidated
          New York, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,880.51
          Lyon Bakery                                                           Contingent
          PO Box 1360                                                           Unliquidated
          Hyattsville, MD 20785                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 36 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,645.48
          Mall at Potomac Mills, LLC                                            Contingent
          P.O. Box 277866                                                       Unliquidated
          Atlanta, GA 30384-7866                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location - open
          Last 4 digits of account number       ATRE
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $411.00
          Manor Hill Farm LLC                                                   Contingent
          4411 Manor Lane                                                       Unliquidated
          Ellicott City, MD 21042                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $389.00
          MCP Chimney                                                           Contingent
          28030 Ridge Rd.                                                       Unliquidated
          Damascus, MD 20872                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Midwood Management Corp.                                              Contingent
          430 Park Avenue, 2nd Floor                                            Unliquidated
          New York, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          MWD 3MFB, LLC                                                         Contingent
          Howard Hughes SDS-12-3083                                             Unliquidated
          P.O. Box 86                                                           Disputed
          Minneapolis, MN 55486-2980
                                                                             Basis for the claim:    Lease for business location
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          NW Registered Agents                                                  Contingent
          Corporate filings LLC                                                 Unliquidated
          30 N Gould St., Ste. 700                                              Disputed
          Sheridan, WY 82801
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $175.58
          Office Depot                                                          Contingent
          PO Box 1413                                                           Unliquidated
          Charlotte, NC 28201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 37 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $152,551.15
          Office of the Attorney General                                        Contingent
          for the Districtof Columbia                                           Unliquidated
          441 4th Street, NW, Ste. 630 South                                    Disputed
          Washington, DC 20001
                                                                             Basis for the claim:    DC Wage Payment and Collection Law
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          One Loudoun Downtown, LLC                                             Contingent
          c/o Miller & Smith                                                    Unliquidated
          P.O. Box 65057                                                        Disputed
          Baltimore, MD 21264-5057
                                                                             Basis for the claim:    Lease for business location
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,865.19
          Peterson Management                                                   Contingent
          PO Box 75383                                                          Unliquidated
          Charlotte, NC 28275                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          PFA-C Silver Spring, LC                                               Contingent
          Peterson Management                                                   Unliquidated
          P.O. Box 75383                                                        Disputed
          Charlotte, NC 28275
                                                                                              Lease for business location - open
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             [For notice only]
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $257.50
          Presto Pest Control                                                   Contingent
          PO Box 795                                                            Unliquidated
          Sellersville, PA 18960                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,450.21
          Pro Fish                                                              Contingent
          1900 Fenwick Street NE                                                Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,780.97
          RDP Management, Inc.                                                  Contingent
          4416 East West Hwy., Ste. 300                                         Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 38 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,140.83
          Repair 24 LLC                                                         Contingent
          8532 Virginia Meadows Drive                                           Unliquidated
          Manassas, VA 20109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,192.44
          Restaurants Technologies                                              Contingent
          12962 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Reston Town Center, LLC                                               Contingent
          P.O. Box 3557                                                         Unliquidated
          Boston, MA 02241-3557                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,780.97
          RPAI US Management LLC                                                Contingent
          13068 Collection Center Dr.                                           Unliquidated
          Chicago, IL 60693-1300                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location - open
          Last 4 digits of account number       9479
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sandra Kaye                                                           Contingent
          Laney Oxman                                                           Unliquidated
          P.O. Box 323                                                          Disputed
          Berkeley Springs, WV 25411
                                                                             Basis for the claim:    Lease for business location
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,877.84
          Sawgrass Mills Phase IV, LLC                                          Contingent
          P.O. Box 403539                                                       Unliquidated
          Atlanta, GA 30384-3539                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location - open
          Last 4 digits of account number       ATRE
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Schnader Harrison Segal & Lewis, LLP                                  Contingent
          1600 Market Street, Suite 1600                                        Unliquidated
          Philadelphia, PA 19103                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 39 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,366.13
          Seyfarth Shaw LLP                                                     Contingent
          3807 Collections Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Short Pump Town Center                                                Contingent
          P.O. Box 72054                                                        Unliquidated
          Cleveland, OH 44192-0054                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,146.19
          Sivan Columbia, LLC                                                   Contingent
          151 Haven Ave.                                                        Unliquidated
          Port Washington, NY 11050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location - open
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Street Retail Bethesda Row Shops WW2                                  Contingent
          Lockbox #9320                                                         Unliquidated
          P.O. Box 8500                                                         Disputed
          Philadelphia, PA 19178-9320
                                                                                              Lease for business location - open
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             [For notice only]
          Last 4 digits of account number       1394
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,527.27
          Sysco Baltimore                                                       Contingent
          24500 Highway 290                                                     Unliquidated
          Cypress, TX 77429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,612.18
          Sysco North Texas                                                     Contingent
          800 Trinity Drive                                                     Unliquidated
          Lewisville, TX 75056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,539.12
          Sysco South Florida                                                   Contingent
          12500 Sysco Way                                                       Unliquidated
          Medley, FL 33178                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 40 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $79,431.74
          The Landsburgh Apartments                                             Contingent
          425 8th St., NW                                                       Unliquidated
          Attn: Leasing Office                                                  Disputed
          Washington, DC 20004
                                                                             Basis for the claim:    Lease for business location - open
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,000.00
          Thompson Hospitality Management                                       Contingent
          1741 Business Center Dr., Ste. 200                                    Unliquidated
          Reston, VA 20190                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,250.36
          TriMark Adams-Burch, Inc.                                             Contingent
          1901 Stanford Ct.                                                     Unliquidated
          Hyattsville, MD 20785                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,599.00
          Tripleseat Software                                                   Contingent
          300 Baker Avenue                                                      Unliquidated
          Suite 205                                                             Disputed
          Concord, MA 01742
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $69.68
          Urban Alarm                                                           Contingent
          5614 Connecticut Avenue                                               Unliquidated
          #306                                                                  Disputed
          Washington, DC 20015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $490.00
          Valley Proteins                                                       Contingent
          PO Box 643393                                                         Unliquidated
          Cincinnati, OH 45264                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,998.86
          Walnut Hill Phase I                                                   Contingent
          7859 Walnut Hill Lane, Ste. 300                                       Unliquidated
          Dallas, TX 75230                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for business location - open
          Last 4 digits of account number       40CU
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-17250                  Doc 72         Filed 08/28/20                 Page 41 of 46

 Debtor       Matchbox Food Group, LLC                                                                Case number (if known)            20-17250
              Name

 3.75      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,502.94
           Washington Gas                                                       Contingent
           PO Box 37747                                                         Unliquidated
           Philadelphia, PA 19101                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.76      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,638.14
           Waste Management of Maryland                                         Contingent
           P.O. Box 13648                                                       Unliquidated
           Philadelphia, PA 19101-3648                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                    6,597,119.70

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        6,597,119.70




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                       Case 20-17250                 Doc 72   Filed 08/28/20           Page 42 of 46

 Fill in this information to identify the case:

 Debtor name         Matchbox Food Group, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         20-17250
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Congressional Plaza Associates
                                                                                    c/o Federal Realty
             List the contract number of any                                        P.O. Box 8500-9320
                   government contract                                              Philadelphia, PA 19178-9320


 2.2.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Eskridge LLC
                                                                                    Department #235615
             List the contract number of any                                        P.O. Box 536856
                   government contract                                              Atlanta, GA 30353-6856


 2.3.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Fashion Centre Mall, LLC
             List the contract number of any                                        P.O. Box 402792
                   government contract                                              Atlanta, GA 30384-2792


 2.4.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Joan Frye
             List the contract number of any                                        11148 Montclair Ct.
                   government contract                                              Hodges, SC 29695




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                       Case 20-17250                      Doc 72   Filed 08/28/20       Page 43 of 46
 Debtor 1 Matchbox Food Group, LLC                                                              Case number (if known)   20-17250
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Mall at Potomac Mills, LLC
             List the contract number of any                                            P.O. Box 277866
                   government contract                                                  Atlanta, GA 30384-7866


 2.6.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              PFA-C Silver Spring, LC
                                                                                        Peterson Management
             List the contract number of any                                            P.O. Box 75383
                   government contract                                                  Charlotte, NC 28275


 2.7.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        RPAI US Management LLC
             List the contract number of any                                            13068 Collection Center Dr.
                   government contract                                                  Chicago, IL 60693-1300


 2.8.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Sawgrass Mills Phase IV, LLC
             List the contract number of any                                            P.O. Box 403539
                   government contract                                                  Atlanta, GA 30384-3539


 2.9.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Sivan Columbia, LLC
             List the contract number of any                                            151 Haven Ave.
                   government contract                                                  Port Washington, NY 11050


 2.10.       State what the contract or
             lease is for and the nature of
             the debtor's interest
                                                                                        Street Retail Bethesda Row Shops WW2
                  State the term remaining                                              Lockbox #9320
                                                                                        P.O. Box 8500
             List the contract number of any                                            Philadelphia, PA 19178-9320
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                       Case 20-17250                      Doc 72   Filed 08/28/20       Page 44 of 46
 Debtor 1 Matchbox Food Group, LLC                                                              Case number (if known)   20-17250
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.11.       State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              The Landsburgh Apartments
                                                                                        425 8th St., NW
             List the contract number of any                                            Attn: Leasing Office
                   government contract                                                  Washington, DC 20004


 2.12.       State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Thompson Hospitality Management
             List the contract number of any                                            1741 Business Center Dr., Ste. 200
                   government contract                                                  Reston, VA 20190


 2.13.       State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Walnut Hill Phase I
             List the contract number of any                                            7859 Walnut Hill Lane, Ste. 300
                   government contract                                                  Dallas, TX 75230




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                       Case 20-17250                 Doc 72     Filed 08/28/20      Page 45 of 46

 Fill in this information to identify the case:

 Debtor name         Matchbox Food Group, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         20-17250
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Case 20-17250   Doc 72   Filed 08/28/20   Page 46 of 46
